The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “BACKGROUND” preferably insert the following paragraph:
--	This application is a continuation of U.S. Application 16/691,828, filed on 22 November 2019, now U.S. Patent 10,872,957 issued December 22, 2020, which is a continuation of U.S. Application No. 15/437,191, filed on 20 February 2017, now U.S. Patent No. 10,510,846 issued December 17, 2019, which in turn claims priority to German Application No. 102016103384, filed on 25 February 2016.    --
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 8,963,212 to Yedinak et al (hereinafter Yedinak). 
In re claim 1, Yedinak discloses a semiconductor device, comprising:
- a transistor cell region (i.e., device region 120) formed in a semiconductor substrate 102, comprising:
. a gate structure 126 extending from a first surface into the semiconductor substrate 102 [Fig. 5], 
. a plurality of first field plate structures (i.e., pillars 122 in Figs. 4-9) extending from the first surface into the semiconductor substrate 102, body regions of a second conductivity type, and 
. source regions (i.e., source metal layer 110 in Fig. 4) of a first conductivity type formed between the body regions and the first surface; and
- an inner termination region (i.e., connection region 150 in Figs 1, 3) formed in semiconductor substrate 102 and devoid of transistor cells, the inner termination region 150 surrounding the transistor cell region 120 and comprising second field plate structures (i.e., pillars 222 in Figs. 4-9) extending from the first surface into the semiconductor substrate 102, wherein the needle-shaped first field plate structures 122 are arranged in a first pattern (i.e., right pattern in Figs. 4-5) and the needle-shaped second field plate structures 222 are arranged in a second pattern (i.e., left pattern).
Yedinak is silent about the first/second field plate structures 122, 222 having needle shape. 
It would have been an obvious matter of design choice to make the structures of whatever form or shape was desired or expedient.  A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.

    PNG
    media_image1.png
    450
    655
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    313
    484
    media_image2.png
    Greyscale

	 Application (Fig.1C) compared to Yedinak (US Pat. 8,963,212)Fig.6
In re claim 2, Yedinak discloses gate structure 126 forming a grid having uninterrupted meshes [Fig. 5].
In re claim 3, Yedinak discloses the first pattern and the second pattern being the same [Figs. 4-5].
In re claim 4, Yedinak discloses center points of the needle-shaped second field plate structures (i.e., pillars 222 in Figs 4-9) and center points of the needle-shaped first field plate structures (i.e., pillars 122) equally spaced such that the needle-shaped second field plate structures and the needle-shaped first field plate structures complement each other in a regular pattern.
In re claim 5, Yedinak does not suggest one or more outermost rows of the needle-shaped second field plate structures 222 having a center-to-center distance, which is smaller than a distance between center points of rows of the needle- shaped second field plate structures, which are positioned closer to the transistor cell region than the one or more outermost rows of the needle-shaped second field plate structures [Figs. 4-9].  
It would have been an obvious matter of design choice to make “the center-to-center distance which is smaller than a distance between center points of rows of the needle- shaped second field plate structures” of whatever distance was desired or expedient.  A change in distance is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 6, Yedinak discloses an arrangement of center points of the needle-shaped second field plate structures 222 being congruent to an arrangement of center points of a portion of the needle-shaped first field plate structures 122 [Figs. 4-9].
In re claim 7, Yedinak discloses a transition region interposed between the transistor cell region 120 and the inner termination region (i.e., interface between connection region and device region 120, in Fig. 2), 
. wherein the transition region forms a first pn junction with a drift structure 132 of the transistor cell region 120,
. wherein the first pn junction extends to the first surface of the semiconductor substrate 102.
In re claim 8, Yedinak discloses:
. the first pn junction extends horizontally between neighboring ones of the needle-shaped second field plate structures (i.e., pillars 222 in Figs. 4-9) aligned in a same row, and 
. the needle-shaped second field plate structures 222 in the same row have the same distance to the transistor cell region 120.
In re claim 9, Yedinak discloses the transition region (i.e., interface between connection region and device region 120, in Fig. 2) comprising connection portions of the gate structure 126. 
In re claim 10, Yedinak discloses an outer termination region interposed between a lateral outer surface of the semiconductor substrate 102, and an outermost one of the needle-shaped second field plate structures (i.e., pillars 222), wherein the lateral outer surface extends from the first surface to a second surface of the semiconductor substrate 102.
In re claim 11, Yedinak discloses an outer section of the outer termination region being devoid of regions of a second conductivity type that are spaced from the second surface of the semiconductor substrate, and that form pn junctions with a drift structure 132 of the transistor cell region 120.
In re claim 12, Yedinak discloses the outer termination region comprising a conductive structure electrically connected to a drift structure 132 of the transistor cell region 120.
In re claim 13, Yedinak discloses the conductive structure comprising a conductive fill of a trench structure extending from the first surface into the semiconductor substrate 102 [Figs. 4-5].
In re claim 14, Yedinak discloses the conductive structure comprising a heavily doped region directly adjoining the first surface [Figs. 4-5].
In re claim 15, Yedinak discloses: 
- an auxiliary electrode (i.e., gate runner in Figs. 8, 10); and
226 electrically connecting, in the inner termination region 150, the auxiliary electrode with second field electrodes in the needle-shaped second field plate structures (i.e., pillars 222)
In re claim 16, Yedinak discloses the auxiliary electrode electrically connected with a first load electrode, that is electrically connected with first field electrodes in the needle-shaped first field plate structures (i.e., pillars 122 in Figs. 4-9). 
In re claim 17, Yedinak discloses a semiconductor device, comprising:
- a transistor cell region (i.e., device region 120) formed in a semiconductor substrate 102, comprising:
. a gate structure 126, and 
. a plurality of needle-shaped first field plate structures (i.e., pillars 122 in Figs. 4-9) extending from a first surface into the semiconductor substrate 102; and
- an inner termination region (i.e., connection region 150 in Fig. 1) formed in the semiconductor substrate 102 and devoid of transistor cells, the inner termination region surrounding the transistor cell region 120 and comprising needle-shaped second field plate structures (i.e., pillars 222) extending from the first surface into the semiconductor substrate, wherein the needle-shaped first field plate structures (i.e., pillars 122) have a first layout, the needle-shaped second field plate structures have a second layout
In re claim 18, Yedinak discloses gate structure 126 forming a grid having uninterrupted meshes [Fig. 5]
In re claim 19, Yedinak discloses the first layout being the same as the second layout [Figs. 4-9].
In re claim 20, Yedinak does not suggest one or more outermost rows of the needle-shaped second field plate structures 222 having a center-to-center distance, which is smaller than a distance between center points of rows of the needle- shaped second field plate structures, which are positioned closer to the transistor cell region than the one or more outermost rows of the needle-shaped second field plate structures [Figs. 4-9].  It would have been an obvious matter of design choice to make “the center-to-center distance which is smaller than a distance between center points of rows of the needle- shaped second field plate structures” of whatever distance was desired or expedient.  A change in distance is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below: 
Non-Statutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
5.	Claims 1-20 are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-26 of the conflicted U.S. Patent No. 10,510,846 to Siemieniec, et al.  
	Although the two claims sets are not totally identical of the pending claims 1-20 compared to those features (i.e., field-plate structures) of the conflicted claim 1 and its dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 02, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815